United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 07-40085
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PRUDENCIANO BELMONTES-CASTRO

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 1:06-CR-855-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Prudenciano Belmontes-Castro (Belmontes) appeals his guilty-plea
conviction and 57-month sentence for illegal reentry, in violation of 8 U.S.C.
§ 1326. He argues that his sentence is unreasonable as a matter of law because
this court's use of a presumption of reasonableness for sentences imposed within
the properly calculated guidelines range effectively reinstates the mandatory
guidelines regime struck down in United States v. Booker, 543 U.S. 220 (2005).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40085

He concedes that his argument is foreclosed by circuit precedent, but he raises
it to preserve it for further review. The argument fails as the Supreme Court
has since affirmed the use of a presumption of reasonableness. Rita v. United
States, 127 S. Ct. 2456, 2462-66 (2007).
      Belmontes’s constitutional challenge to § 1326(b) is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).          Although
Belmontes contends that Almendarez-Torres was incorrectly decided and that
a majority of the Supreme Court would overrule Almendarez-Torres in light of
Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such
arguments on the basis that Almendarez-Torres remains binding. See United
States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005); see also Rangel-Reyes
v. United States, 126 S. Ct. 2873 (2006); United States v. Pineda-Arrellano, 2007
U.S. App. LEXIS 16925 (5th Cir. July 17, 2007). Belmontes properly concedes
that his argument is foreclosed in light of Almendarez-Torres and circuit
precedent, but he raises it here to preserve it for further review.
      AFFIRMED.




                                        2